Citation Nr: 1749303	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-14 687A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for thoracolumbar spine degenerative joint disease and degeneration of the intervertebral disc in excess of 10 percent from November 12, 2011 and in excess of 20 percent from April 23, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, in pertinent part, granted service connection for a thoracolumbar spine disability with a 10 percent rating effective November 12, 2011.  Jurisdiction of the appeal is currently with the RO in Oakland, California.  

The Veteran appealed the initial assigned rating.  In a subsequent April 2015 rating decision, the RO granted an increased 20 percent rating effective April 23, 2015.  The Board has characterized the issue on appeal to reflect the assigned, staged rating.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 2003 to November 2011.

2.  On October 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


